El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
El día siete de marzo de 1892, Juan Bianclii Pagán tras-pasó la finca objeto de este pleito a. Doña María Saturnina Eamírez. La' demandante y apelante, casada y menor de edad, es la bija y heredera por testamento de Doña María Saturnina Eamírez. El demandado y apelado Eamón Eamí-rez Eodrígnez está en posesión de la finca y alegq tener el tí-tulo de propiedad de la misma por compra a su padre, por escritura que fué debidamente inscrita. El demandante niega la posesión y título del demandado Eamírez, y termina soli-citando que la finca sea devuelta a la menor demandante y se cancele la hipoteca que constituyó el demandado a favor de la sociedad demandada Diez y Pérez.
Los demandados admiten que la finca perteneció a la ma-dre de la apelante en el año 1892, pero alegan y prueban que a la fecha de la muerte de la referida testadora ésta tenía una una deuda que ascendía a $3,600, habiendo entregado la finca y vendídola a su padre el mencionado José Monserrate Ea-mírez, con el fin de que éste pagara las expresadas deudas. En 26 de enero de 1899, obtuvo un expediente posesorio en lá Corte Municipal de Añasco, otorgando al siguiente día a favor de su hijo la escritura de que se ha hecho mérito.
Alega el apelante que su madre tenía el título del que nun-ca fué privado legalmente. Se refiere también a actos del consejo de familia de la menor demandante, de cuyo consejo eran miembros su abuelo José Monserrate Eamírez y su tío Eamón Eamírez Eodríguez, como para sugerir que esa cir-cunstancia hubiera podido influir para privarla de la finca perteneciente a su madre; pero no se ha imputado o alegado de una manera formal la existencia de confabulación o fraude para perjudicar a dicha menor, aparte de que tal imputación o alegación hubiera resultado incompatible con el hecho de que la finca fué vendida como hemos dicho antes, por Da. Ma-ría Saturnina Eamírez antes del fallecimiento de aquélla, con el fin de que pagara deudas que tenía contraídas. Poco im-porta que en la venta expresada no mediara documento pú-*626blico ni privado, pues perfeccionada como quedó por consen-timiento de las partes, unido a la posesión del terreno vendido, tenía que producir efectos legales entre éstos, y hoy la deman-dante, -que 'es la continuación de la personalidad de su madre, no puede ir contra los actos de ésta.
Bajo las circunstancias expuestas creemos que concurrie-ron todos los elementos necesarios de un contrato y los requi-sitos para un título en lo que respecta a las partes entre sí.
Si fué válido el traspaso hecho por Da. María Saturnina Ramírez a su padre José Monserrate Ramírez, careciendo és-te como carecía de título escrito inscribible, bien pudo inscri-bir a su favor en el registro de la propiedad la posesión de la finca, y con este título venderla a su hijo el demandado Ra-món Ramírez Rodríguez, encontrándose éste así en condi-ciones legales para hipotecarla a favor de la sociedad deman-dada, Díaz y Pérez.
No encontramos que se haya cometido error en la senten-cia que dictó la Corte de Distrito de Mayagüez en 15 de agosto del año próximo pasado, declarando sin lugar la demanda con las costas a la parte demandante, y debe confirmarse.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey.